—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered July 20, 1993, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to controvert any of the allegations in the predicate felony offender statement at the time of sentencing. Thus, the issue of whether the court improperly sentenced him as a second felony offender has not been preserved for appellate review (see, CPL 400.21 [3]; People v Smith, 73 NY2d 961; People v Self, 186 AD2d 600), and we decline to reach it in the exercise of our interest of justice jurisdiction. Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.